              UNITED STATES DISTRICT COURT
             CENTRAL DISTRICT OF CALIFORNIA




UNITED STATES OF AMERICA,            CV 19-9868 DSF
    Plaintiff,                       CR 17-382 DSF

                v.                   Order DENYING Motion for
                                     Reconsideration (Dkt. No. 4)
DENNIS JHU,
    Defendant.



   Defendant has moved for reconsideration of the Court’s order
denying his motion under 28 U.S.C. § 2255 as untimely.

     A 1-year period of limitation shall apply to a motion under
     this section. The limitation period shall run from the latest
     of—
     (1) the date on which the judgment of conviction becomes
     final;
     (2) the date on which the impediment to making a motion
     created by governmental action in violation of the
     Constitution or laws of the United States is removed, if the
     movant was prevented from making a motion by such
     governmental action;
     (3) the date on which the right asserted was initially
     recognized by the Supreme Court, if that right has been
     newly recognized by the Supreme Court and made
     retroactively applicable to cases on collateral review; or
     (4) the date on which the facts supporting the claim or
     claims presented could have been discovered through the
     exercise of due diligence.
28 U.S.C. § 2255(f).

   Defendant offers four reasons that his motion was timely: (1) new
case law, (2) that he “has not been afforded an adequate nor effective
remedy under appeal to date in order to properly challenge his sentence
nor the legality of his detention”, (3) a need for review of his case “given
the large disparity in sentence which provided defendant/movant with
an unfair sentence”, and (4) that his case “is one of the few which is
ripe for review” regarding issues Defendant wishes to raise.

   Defendant’s third and fourth reasons are categorically not grounds
for avoiding the normal one-year limitations period from the date a
defendant’s conviction becomes final. The third reason suggests that
the limitations period should be waived in especially meritorious cases,
which is not one of the exceptions to the one-year limitations period.
Defendant’s fourth reason relies on an implicit ability of the Court to
waive the limitations period for prudential reasons. The Court has no
such authority.

   The first two reasons could provide grounds for avoiding the one-
year limit, but there is no indication that either would apply here.
Defendant does not cite, either in the motion for reconsideration or in
the initial motion, any new Supreme Court case law that provides a
newly recognized right made retroactive on collateral review by the
Supreme Court. 28 U.S.C. § 2255(f)(3). Nor does he provide any
evidence of an impediment to the filing of his motion “created by
governmental action in violation of the Constitution or laws of the
United States.” 28 U.S.C. § 2255(f)(2).




                                     2
   The motion for reconsideration is DENIED. The Court declines to
issue a certificate of appealability because reasonable jurists would not
dispute that “the district court was correct in its procedural ruling” on
the timeliness issue. See Slack v. McDaniel, 529 U.S. 473, 484 (2000).

   IT IS SO ORDERED.



Date: April 14, 2020                 ___________________________
                                     Dale S. Fischer
                                     United States District Judge




                                    3
